DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed Page 11, Para. 1 have been fully considered but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant states that the combination of three prior art references constitutes impermissible hindsight.  However, the Applicant does not give an explanation as to why the combination of three references (which Applicant does not name) constitutes improper hindsight.  The combination of three prior art references does not necessarily constitute improper hindsight.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Please see the revised rejection below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Package Information Device 121; Para. 0061
Package and Shipping Information 130; Para. 0062
Pickup Delivery Graphic131; Para. 0063
Package Information Storage Device 124, Para. 0067
Package Information Device Computing Application 123; Para. 0067
Package information Device Data Storage 124; Para. 0067
Package Information Device Communication Module 125; Para. 0067
Package Locking Mechanism 126, Para. 0067
Package Electro-Mechanical System 127; Para. 0067
Package Camera 128; Para. 0067; Para. 0067
Package Graphic 129; Para. 0068
Pick-up/Delivery Payment 302, Pick up Address 304, Pick up Information 305, Delivery Address 306, Delivery Information 307; Para. 0068
Package Homing Device 120; Para. 0069
Direct Sender Device Computing System 142; Para. 0071 
Direct Sender Device Communication Module 145; Para. 0071
DSD Computing Application 143; Data Storage 144; Para. 0071
Direct Sender Device Meta instructions 146; Para. 0071
Direct Recipient 150, Para. 0072
Direct Recipient Device 151; Para. 0072 
Direct Recipient Device Computing Application 153; Para. 0072
Pod Owner 250; Para. 0074
Pod User 260, Pod Owner Device 251, Pod User Device 261; Para. 0074
Pod UID 211; Para. 0086
Pod Graphic, 212; Para. 0086
Pod Passcode 213; Para. 0089
Pod Payment Slot 214; Para. 0090
Pod Receptacle 220, Para. 0091
Pod Receptacle Computing System 222; Para. 0092;
PodBank Computing System 232, Para. 0094
PodBank Data Storage 234; Para. 0094
PodBank Communication Module 235; Para. 0094
Pod Bank Computing Application 233; Para. 0094
PodBank User Interface 239; Para. 0094
Pod User Interface 210; Para. 0094
Sub-Pod 240; Para. 0095
Pod Owner 250a; Para. 0098
Pod Owner Device Computing System 252; Para. 0098, shown as Ref. 242 in the figures
Pod Owner Device Computing Application 253; Para. 0098
Usage Role 270; Para. 0103
Usage Rights 271; Para. 0103
Usage Period 272; Para. 0103
Manned Vehicle 380; Remote Operator 375; Para. 0107
Pick up Address 304, Pick up Information 305, Delivery Address 306, Delivery Information 307, Package and Shipping Information 130, Pod UID 211, Pod Passcode 213; Para. 0110
Pick up Information 305/Delivery Information 307; Para. 0110
Human Agent 310, Human Agent Device 311, Device Computing Application 313, Human Agent Device Data Storage 314, Human Agent Device Communication Module 315; Para. 0112
UTV Mechanical System 357; Para. 0117 
UTV Computing System 352; Para. 0117
UT V Solenoid 371; Para. 0118
Manned Vehicle Operator 381, Para. 0120
Manned Vehicle 380; Para. 0120
Manned Vehicle Computing System 382; Para. 0120 
Manned Vehicle Computing Application 383; Para. 0120 
Manned Vehicle Data Storage 384; Para. 0120 
Manned Vehicle Communications Module 385; Para. 0120 
Manned Vehicle Meta Instructions 386; Para. 0120 
Manned Vehicle Mechanical System 387; Para. 0120 
Manned Vehicle Package Handling Apparatus 390; Para. 0120
Manned Vehicle Fixed Arms 391; Para. 0120 
Manned Vehicle Swiveling Arms 392; Para. 0120 
Manned Vehicle Hinge 393; Para. 0120 
Manned Vehicle Camera 394; Para. 0120 
Manned Vehicle Drive Mechanism 395; Para. 0120 
Manned Vehicle Extending Arms 396; Para. 0120 
Manned Vehicle Suction Cups 397; Para. 0120 
Manned Vehicle Valve 398; Para. 0120 
Manned Vehicle Weight/Pressure Sensor 399; Para. 0120
UAV Camera A 333; UAV Camera B 334; Para. 0173
Message Encryption/Decryption Information 111; Para. 0285
Applicant should review the entire specification to ensure that any other reference numbers described in the specification, but missing in the figures is corrected.
Applicant should ensure all reference numbers in the specification match the reference numbers in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Abstract should be on one page.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Applicant is encouraged to insert page numbers in the specification for clarity.
Beginning with Para. 00100, the Para should be changed to Para. “0100”, Para. 00101 should be “0101”, and so on until Para. 00315.    
Throughout the specification, Applicant mentions reference numbers for figures that are missing in the drawings. For instance, Para. 0061, Ref. 121 is not in the drawings.  Applicant needs to review the entire specification and ensure each listed reference number is included in the figures.
Applicant should point to the actual figures where the described reference numbers are located for clarity.  For instance, which Fig. includes the references numbers 123, 124 in Para. 0067.  Which of the figures is Para. 0113-0114; 0126 referring to?  The entire specification needs to be addressed.
Some of the reference numbers described in the specification do not match the drawings, making the specification unclear.  For instance, Para. 0074 recites that the “Pod Owner” is Ref. 250.  But, in Fig. 1C the “Pod Owner” is Ref. 240.  Applicant needs to review the entire specification to ensure that the reference numbers in the specification match the numbers in the drawings.  
Are the Pods (200) mentioned in Para. 0074 the same as the “Storage Device” in the claims?  This needs to be clarified.  Which of the recited elements in the specification are the “one or more computing devices” as claimed?
Para. 0092; Applicant should clarify that the Pod Receptacle 220, the “Sub Pod” in the drawings.
Para. 0120: “The said human delivery person” should be “The human delivery person”.
In the previous Action, Applicant was encouraged to check for the presence of all possible minor errors.  However, there remain numerous errors in the specification and the drawings which require clarification.  
Appropriate clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Applicant needs to revise all instances of “Pick up” to “Pickup” for consistency.  
In each of the claims with listed elements, it is unclear as to whether Applicant is intending to include each of the elements as positively recited, or as options.  For instance, in claim 1, does Applicant intend to include the SMS, phone call, email, message using any messaging application, signal using any protocol, or file transfer as ways to transmit messages?  Applicant deleted the phrases, “at least one”, “at least one of”, etc., which seem to indicate that the listed features are all necessary.  But, the amendments are not clear because it seems that every listed element is not a required element, but is an option.  For instance, in claim 1, it does not appear that Applicant intends to include that the transmission of messages includes an: SMS, phone call, email, message, signal using any protocol, or a file transfer.  Instead, it appears that Applicant means that the message may consists of only one of these.  The Applicant did not make this clear in the remarks and the specification is broad.  Applicant needs to clarify, with each set of listed features (i.e., claims 1, 2, 5, 12, 13, 15, 16, 19 and 20), whether the elements are positively included, or whether they are options, and amend the language accordingly.  
Relative to claim 1, several elements are unclear and require revision.  Does the system include more than one Pickup/Delivery Agent or just one Pickup/Delivery Agent?  Does the system include more than one storage device, or just one storage device? Examiner has interpreted the claim to include “at least one” Storage Device and Pickup/Delivery Agent.  If Applicant intends that the system includes “at least one” Storage Device or “Pickup/Delivery Agent”, then the remaining dependent claims should also be amended to include “at least one” before, “Storage Device” or “Pickup/Delivery Agent” as appropriate for consistency.  Whichever term Applicant uses in the independent claim, Applicant should make sure the terms are consistent throughout the claims.  
Is the Pickup/Delivery Agent also communicatively enabled with an electronic lock and an electro-mechanical system, or just the Storage Device?  
The term “Storage Device” is unclear.  It appears that the Storage Device correlates to the “Pod, 200” in the specification, but this is not clearly pointed out in the specification.  
Lines 6-8 are unclear.  It is not clear whether Applicant intends to include “one or more computing devices” to be associated with both the Pickup/Delivery Agent and the Storage Device.  It appears that Applicant intends to include separate computing devices with the Pickup/Delivery Agent and the Storage Device.  
In line 6, the phrase, “receiving by one or more computing devices associated with the Pickup/Delivery Agent, a first message identifying the Storage Device” is unclear.  Does Applicant mean that the one or more computing devices associated with the Agent receives a message identifying the Storage Device?  Does the one or more computing devices associated with the Pickup/Delivery Agent send the message?  How do the computing devices associated with the Pickup/Delivery Agent identify the Storage Device?  Based on the claim language, it is not clear as to how the Storage Device is being identified. 
The phrase, “the one or more computing devices associated with the identified Storage Device” in line 8 is unclear. The claim does not recite that the computing devices are associated with a Storage Device.  Instead,  lines 6-7 recite that one or more computing devices are associated with the Pickup/Delivery Agent.  
Also, does a computing device that is “associated with the Pickup/Delivery Agent” mean that that Pickup/Delivery Agent is carrying the computing device?  
How does the Pickup/Delivery Agent contact the identified Storage Device in line 10? Does the Pickup/Delivery Agent contact the Storage Device using the one or more computing devices?  
The claim states that the Storage Device is relocked in line 12, but never stated previously that the Storage Device was ever unlocked.  It appears that Applicant means that the Pickup/Delivery Agent unlocks and opens the Storage Device upon authorization after being identified by the Storage Device.  
The claim recites a “second message” in both lines 9 and line 13.  Second message is repeated multiple times.  It is unclear as to whether “the second message is encrypted” is referring to the second message in line 9 or line 13.   
Lines 22-24, “wherein the second message is encrypted and can include any car a combination of a Pick up Address, a Pick up Information, a Delivery Address, a Delivery Information, and a Pick-up/Delivery Connection Information”, is unclear.  This is not clearly described in the specification.
In lines 22-24, “any combination of a:” has been interpreted to include at least two of the: “Pick up Address, a Pick up Information, a Delivery Address, a Delivery Information, and a Pick-up/Delivery Connection Information”.

The following is an example of claim 1.  Applicant is encouraged to make changes.  Does Applicant mean: 
“A computer implemented system to automate the pickup and delivery of packages comprising:
at least one Pickup/Delivery Agent;
at least one Storage Device comprising an electronic lock and an electro-mechanical system;
the at least one Storage Device and the at least one Pickup/Delivery Agent are communicatively coupled via a network; 
one or more computing devices associated with the at least one Pickup/Delivery Agent, and 
one or more computing devices associated with the at least one Storage Device,
the one or more computing devices associated with the at least one Pickup/Delivery Agent are configured to receive a first Message that identifies the at least one Storage Device for placing or retrieving a package;
the one or more computing devices associated with the at least one Storage Device are configured to receive a second Message that identifies the at least one Pickup/Delivery Agent; 
wherein, using the one or more computing devices associated with the at least one Pickup/Delivery Agent, the at least one Pickup/Delivery Agent contacts the at least one Storage Device, and upon authorization, the at least one Pickup/Delivery Agent is further able to unlock and electronically operate the at least one Storage Device;
wherein the at least one Storage Device is relocked after a period of time, and, after being relocked, is unavailable to be opened by any Pickup/Delivery Agent until a third message is received by the at least one Storage Device to unlock the at least one Storage Device;
wherein the contacting and the transmission of messages within the network comprises:
an SMS, 
a phone call, 
an email, 
a message using any messaging application, 
a signal using any protocol, or 
a file transfer; and
the third message received by the at least one Storage Device is encrypted, the third message including any combination of a: 
Pick-up Address, Pick-up Information, Delivery Address, Delivery Information, and Pick-up/Delivery Connection Information.”?

Relative to claim 2, some of the features are unclear.  In line 2, “the package pickup and a package delivery” is unclear.  Also, the “human delivery agent” is unclear.  The specification includes that the Pickup/Delivery Agent may be human or may be an unmanned vehicle.  Based on this, the “human delivery agent” in line 16 is a Pickup/Delivery Agent, as well as the unmanned vehicle.  Does the claim intend to include a plurality of Pickup/Delivery Agents, with at least one being human, and at least one being an unmanned vehicle?  It is also unclear as to whether Applicant intends to include each of the listed elements, or only some of them.  For instance, are the sender, recipient, a third-party logistics provider” required?  For the request, are each of the “pickup address, pickup instructions, a delivery address, delivery instructions, a pickup/delivery payment, a usage period, a usage right, and a choice of an unmanned vehicle Pickup/Delivery Agent” required?  Are only some of the features required?  The specification seems to indicate that some of the elements are optional.  Applicant needs to point out which listed elements are actually required, and which are not.  
Does Applicant mean:  
“The computer implemented system of claim 1, further comprising a plurality of Pickup/Delivery Agents, wherein the plurality of Pickup/Delivery Agents comprises at least one unmanned vehicle, and at least one human delivery agent, the system for automating the pickup and delivery of packages further comprising:
a sender,
a recipient, and
a third-party logistics provider that initiates a request for a Pickup/Delivery Agent to pickup or deliver a package, the request comprising each of the following: 
a pickup address,
pickup instructions,
a delivery address,
delivery instructions,
a pickup/delivery payment,
a usage period,
a usage right, and
a choice of an unmanned vehicle Pickup/Delivery Agent;
wherein the request results in a selected unmanned vehicle Pickup/Delivery Agent being dispatched to the pickup/delivery address using information included in the request; and
the selection of the unmanned vehicle Pickup/Delivery Agent is performed automatically, or by the owner of the selected unmanned vehicle Pickup/Delivery Agent.”?

Relative to claim 3, Applicant should change, “a choice” to “the choice”, for clarity. Is a human user making the choice of Pickup/Delivery Agent?  Or is the choice made by the system?  It appears that the choice can either be made by a human user or by the system.

Relative to claim 4, does Applicant mean: 
“further comprising a Server that is communicatively coupled to the at least one Storage Device, and the at least one Pickup/Delivery Agent via the network; 
the messages to the at least one Storage Device and the at least one Pickup/Delivery Agent are computed by the Server, and the messages are communicated by the server.”?

Relative to claim 5, Applicant should insert “the at least one” before “Storage Device” and “Pickup/Delivery Agent” in lines 1, 3-4, 6-7, and 10-11 as appropriate to correspond to claim 1.  Applicant should do the same in the remaining claims for consistency.  Also, is the acknowledgment message and the acknowledgment action the same thing so that only one is required?  It appears that the acknowledgment message and the acknowledgment action mean the same thing.
In lines 6, what does “a time period stored in the Pickup/Delivery Agent” mean? How can the time period include all of the elements in lines 6-9, or are they included as options?  Examiner has interpreted the claim to include these features in the alternative. 
Does Applicant mean:   
“wherein the at least one Storage Device sends an acknowledgment message and an acknowledgment action in response to being contacted by the at least one Pickup/Delivery Agent; and 
when the acknowledgment message is not received, or an acknowledgment action is not detected by the at least one Pickup/Delivery Agent within a time period, the at least one Pickup/Delivery Agent uses a second protocol to contact the at least one Storage Device to reattempt operating the at least one Storage Device; 
the time period being at least one of:
a time period stored by a computing device associated with the Pickup/Delivery Agent;
a time period determined by the Pickup/Delivery Agent;
a time period stored by the Server;
a time period determined the Server.”?
Relative to claim 8, does Applicant mean: 
“wherein a message sent by the one or more computing devices associated with the authorized, at least one Pickup/Delivery Agent to the at least one Storage Device unlocks the at least one Storage Device; and 
another message sent from one or more computing devices associated with a second Pickup/Delivery Agent does not unlock the identified at least one Storage Device; 
wherein the first message is recognized by the at least one Storage Device as originating from the authorized at least one Pickup/Delivery Agent, and the other message is recognized by the at least one Storage Device as not originating from the authorized at least one Pickup/Delivery Agent.”?

Relative to claim 9, does Applicant mean: “wherein, when the message is recognized by the at least one Storage Device as originating from the authorized at least one Pickup/Delivery Agent, a default action is carried out.”?

Relative to claim 12, the claim is unclear because it appears that the options should be included in the alternative.  Claim 1 recites that the “first message” identifies the Storage Device, and the “second message” identifies the Pickup/Delivery Agent.  Claim 12 depends from claim 1.  How can a “login” or “password” that is included in the first or second message identify the Storage Device or the Pickup/Delivery Agent?  This is not clear.  Some of these features seem to point to validating an identity of a Pickup/Delivery Agent or Storage Device.  Does Applicant mean: 
“wherein the first message and the second message further includes at least one of the following:
an identity of the Pickup/Delivery Agent, 
an identity of the Storage Device, 
a fingerprint, 
a voiceprint, 
a retinal scan, 
a photograph, 
a login, 
a password, and 
a unique signal that identifies the at least one Pickup/Delivery Agent and the at least one Storage Device.”?

Relative to claim 13, several features are unclear.  Does Applicant mean, “wherein the contacting by the at least one Pickup/Delivery Agent comprises placing a phone call to the at least one Storage Device, and when the phone call is answered by the at least one Storage Device, a specific action is taken only when one of the following occurs:
a spoken command associated with the specific action, 
a specific sound associated with the specific action, or 
a DTMF tone transmitted by one of a: Pickup/Delivery Agent, Storage Device Owner, and Storage Device User.”?

Relative to claim 14, it is not clear as to whether each of the listed elements are required.  Examiner has interpreted the claim that only one of the elements is required.  Does Applicant mean: 
“wherein the first message identifying the at least one Storage Device also includes one of: 
a code that is sent to the at least one Storage Device to unlock the Storage Device; 
a time period during which the at least one authorized Pickup/Delivery Agent can unlock the at least one Storage Device; 
a flag signifying whether or not the at least one Pickup/Delivery Agent is enabled to unlock the Storage Device more than once using the same code; and 
a flag signifying whether or not the at least one Pickup/Delivery Agent is enabled to unlock the Storage Device more than once within the specified time period.”?

Relative to claim 15, Applicant should insert, “at least one” before “Storage Device” as appropriate.

Relative to claim 16, the claim has been interpreted to be an independent claim.  The features in lines 11-14 are unclear.  Are the label, display, and graphic features required, or are they included in the alternative?  It appears that the label, display, and graphic have the same function.  Does Applicant mean: 
A system comprising: 
a stationary device displaying a: label, display, or graphic as a first pattern,
a mobile device comprising a camera capable of recording the first pattern, the mobile device capable of partially circumnavigating the stationary device,
a data storage on the mobile device comprising a first representation of the first pattern, and
a computing application of the mobile device capable of converting the first pattern into a second representation of the first pattern,
wherein as the mobile device circumnavigates a portion of the stationary device, the mobile device:
captures at least one image of the first pattern,
converts the image of the first pattern into a second representation of the first pattern, and
compares the first and second representations of the first pattern; 
wherein when the first and second representations of the first pattern match, the stationary device is uniquely identified.”?

Relative to claim 17, it is not clear as to whether the elements in lines 3-7 are included in the alternative.  Does Applicant mean: 
“wherein when the first and second representations match, the mobile
device is configured to perform each of the following: 
delivering a package to said stationary device; 
picking up a package from said stationary device; and 
sending commands to electro-mechanical devices in said stationary device; and 
wherein when the first and second representations do not match, the mobile device aborts subsequent operations with respect to the stationary device.”?

Relative to claim 18, several features are unclear because the claim includes elements that are not included in the independent claim 16.  Some of the features in claim 18 are already recited in claim 16, and are redundant.  Also, the “horizontal surface” is unclear because it is not clear where the horizontal surface is.  The “Pickup/Delivery Agent” is unclear.  Is the Pickup/Delivery Agent the same as the “mobile device”?  It appears that the mobile device is the same as the Pickup/Delivery Agent.  
Does Applicant mean: 
“The system of claim 16, wherein the stationary device further includes at least one horizontal surface, the horizontal surface including the label, display, or graphic;
the mobile device uses the label, display, or graphic to accurately position itself to lower package onto a desired portion of the horizontal surface of the stationary device.”?

Relative to claim 19, it is not clear as to whether Applicant intends to include each of the features as required elements.  Does Applicant mean: 
“A system for automating the pickup and delivery of packages, the system comprising:
a first device capable of identifying itself to a second device, the first device using as unique identification at least one of: 
an image, 
a plurality of alphanumeric characters, 
a symbol, or 
a plurality of symbols stored as data on the first device; 
the unique identification being displayed as at least one of: 
an engraving, a static image, a text display, an electronic display, and an electronically enabled sequence of signals; 
wherein, the second device obtains a record of said unique identification displayed on the first device, and compares the record of the unique identification displayed on the first device with data stored in the second device, and when the record of the unique identification displayed on the first device matches the data stored in the second device, the second device can identify the first device.”?

Relative to claim 20, it is not clear as to whether each of the listed features are required elements or whether they are included in the alternative.  The claim has been interpreted so that the “data stored” includes the features in the alternative.
Appropriate clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremblay et al (US PG. Pub. 2017/0073085).  Relative to claims 16-18, Tremblay discloses: 
a stationary device (see “box”)(Fig. 2) displaying: a label (“coded image” or box ID; Para. 0038; 0066), a display, and a graphic (for instance, lights on flaps, 109, which serve as an optical guide) as a first pattern (the box ID, coded image like QR code, or lights may provide a first pattern),
a mobile device (“drone”)(Para. 0038) comprising a camera (“optical sensor or camera”; Para. 0038) capable of recording the first pattern (Para. 0037-0038), the mobile device (“drone”) is capable of partially circumnavigating the stationary device (“box”)(circumnavigating the stationary device is inherently included as the drone flies to the box to delivery package, Para. 0040), 
a data storage on the mobile device (“drone”) comprising a first representation of the first pattern (inherently included to identify the box, Para. 0040-0041), and
a computing application (inherently included in “computer”, 101)(Fig. 3) of the mobile device (“drone”) capable of converting the first pattern into a second representation of the first pattern (Para. 0041, system exchanges information using wireless communication, internet, RF transceivers, wireless transceivers, cellular, and common global network, and compares information; Para. 0040-0041),
the mobile device (“drone”) circumnavigates one portion of the stationary device (box)(Fig. 2)(inherently included with drone delivery; Para. 0004): 
captures at least one image of the first pattern (Para. 0038), 
converts the first pattern into a second representation of the first pattern (inherently included, information is captured, converted, and exchanged; Para. 0038; 0042), 
matches the first and second representations of the first pattern (Para. 0042), and when the representation match, thereby uniquely identifies the stationary device (Para. 0038; 0040; 0042); 
(claim 17) the patterns match, the mobile device (“drone”) performing: 
delivering a package to said stationary device (box)(Para. 0042; 0044); 
picking up a package from said stationary device; 
sending commands to electro-mechanical devices in said stationary device (“box”)(Para. 0042); and 
when the patterns do not match, the mobile device (“drone”) aborting subsequent operations with respect to the stationary device (“box”)(Para. 0042-0043, if wrong box, drone moves on);
(claim 18) at least one horizontal surface (see surface of box, and landing pad flaps, 110)(Fig. 2)(Para. 0032; 0034) is enabled with the at least one label, a display and a graphic capable of being recorded by the camera (“optical sensor or camera”)(Para. 0038; 0066), and 
the at least one label, a display and a graphic (“coded image”, “lights”) being recognized by Pickup/Delivery agent (“drone”) and the Pickup/Delivery agent (“drone”) using said graphic to accurately position itself to accurately lower package onto a desired portion of the horizontal surface (surface of box)(Para. 0037-0038).

Claim(s) 19-20 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremblay et al (US PG. Pub. 2017/0073085).  Relative to claims 19-20, Tremblay discloses: 
(claim 19) a system comprising: a first device (“box”)(Fig. 2) capable of identifying itself to a second device (“drone”)(Para. 0038), the first device (“box”) using as unique identification at least one of: 
an image (“box ID”, or “coded image”; Para. 0038), 
a plurality of alphanumeric characters (“box ID”, or “coded image”; Para. 0038), 
a symbol (“box ID”, or “coded image”; Para. 0038), and 
a plurality of symbols stored as data on the first device (“box”)(see “box ID”, or “coded image”; Para. 0038; 0066) and displayed as: 
an engraving, a static image (see coded image, Para. 0038; 0066), a text display (Para. 0038; 0066), an electronic display (Para. 0042), and an electronically enabled sequence of signals wherein said second device (“drone”) obtains a record of said identification displayed on first device (“box”) and matches the record against data stored in the second device (“drone”)(Para. 0041-0042), and when matched uniquely identifies first device (“box”)(Para. 0041-0042; 0066- claim 13); and 
(claim 20) the data stored in the first device (“box”) and the second device (“drone”) comprises: 
an image (Para. 0038-0039), 
a plurality of alphanumeric characters (Para. 0038-0039), 
a symbol (Para. 0038-0039), and 
a plurality of symbols (Para. 0038-0039), 
an algorithm (inherently included in controlling the box and the drone, and Para. 0031; 0038-0039; 0041), 
a network identity (Para. 0041-0042), 
a set of instructions (Para. 0047-0053), and 
a set of stored variable data used jointly and severally to create a unique data structure and the second device (“drone”) converts at least the identification of first device (“box”) into a format matching said data structure and matches it against identification displayed on first device (“box”)(Para. 0038; 0042; 0052; 0055).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-9, 12, and 14 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al (US PG. Pub. 2017/0147975) in view of Romanucci (US Patent No. 10,039,401).  Relative to claims 1-2, 4, 7-9, 12, and 14, Natarajan discloses:
(claim 1) a computer implemented system (Fig. 1) to automate the pickup and delivery of packages (13)(Fig. 1)(Para. 0031) comprising: 
a Pickup/Delivery Agent (12)(Fig. 1) and a Storage Device (18)(Fig. 1)(Para. 0031) communicatively enabled with an electronic lock (“autolocker” includes control mechanism, 23, for opening and closing a door)(Fig. 2) and an electro-mechanical system (“control robotics, and other mechanical devices”)(Para. 0034); 
a Storage Device (18) and the Pickup/Delivery Agent (12) are communicatively coupled via a network (see “communications network”)(end of Para. 0051), and receiving by one or more computing devices (included in delivery management system, 20)(Fig. 1-2) associated with the Pickup/Delivery Agent (12), a first Message identifying the Storage Device (12)(Para. 0057, signals are sent to and from the UAV 12, and the delivery box, 18, to each other verify the identities of the UAV and the delivery box, 18)(Para. 0057), and 
by one or more computing devices (included in Ref. 20) associated with the identified a Storage Device (18), a second Message identifying the Pickup/Delivery Agent (12)(Para. 0051); and 
the Pickup/Delivery Agent (12) contacting the identified a Storage Device (18) and thereby electronically operating the Storage Device (Para. 0051);
at least one of the contacting and the transmission of messages comprises: 
an SMS (Para. 0047),
a phone call,
an email,
a message using any messaging application (Para. 0047), 
a signal using any protocol (Para 0034; 0051; 0057), and
and a file transfer (Para. 0034; 0055);
wherein the second message is encrypted (Para. 0046), and can include any combination of: a Pickup Address, a Pickup Information, a Delivery Address, a Delivery Information, and a Pick-up/Delivery Connection Information (Para. 0046-0047; 0062); 
(claim 2) the package pickup and a package delivery (Para. 0031) comprises: 
a sender (11)(Fig. 1)(Para. 0033), 
a recipient (buyer, or destination address such as a home, 21)(Para. 0033), and
a third-party logistics provider (retail supply chain that participate in transportation of payload items; Para. 0033) that initiates a request for a Pickup/Delivery Agent (12)(Para. 0061), the request comprising: 
a pickup address (Para. 0061, included in delivery details), 
pickup instructions (Para. 0061), 
a delivery address (“destination address”; Para. 0061), 
delivery instructions (Para. 0061), 
a pickup/delivery payment (Para. 0069), 
a usage period (Para. 0047), 
a usage right (Para. 0047), and 
a choice of Pickup/Delivery Agent (see delivery details, destination address, etc. Para. 0061-0062), the latter comprising: an unmanned vehicle (12), or a human delivery agent; 
the request results in a Pickup/Delivery Agent being dispatched to pickup/delivery address (destination address) using included information (Para. 0061), and 
the request is fulfilled by: an automatic selection of a Pickup/Delivery Agent (12), and an owner of a Pickup/Delivery Agent selecting said request (Para. 0061; 0076);
(claim 4) a Server (“server”)(Para. 0043) such that said Server, said Storage Device (18) and said Pickup/Delivery Agent (12) are communicatively coupled via a network (“network”), and the messages to the Storage Device (18) and the Pickup/Delivery Agent (12) are at least computed by the Server and the messages are communicated by the server (Para. 0043; 0051);
(claim 7) the Pickup/Delivery Agent (12) is: a Human Agent, an Unmanned Vehicle (12), and a Manned Vehicle (Para. 0031);
(claim 8) the first message by the one or more devices associated with the Pickup/Delivery Agent (12) to the receiving a Storage Device (18) unlocks the Storage Device (18)(Para. 0036), and a second message identical to the first message from one or more computing devices (included in Ref. 20) associated with a second Pickup/Delivery (12) Agent does not unlock the Storage Device (12)(Para. 0038-0039, only a correct drone, 12, is validated by confirming its identity to the Storage Device, any unauthorized drones, 12, are not able to control a particular Storage Device, 18 to unlock the device, see also Para. 0051), 
said first message is recognized by the receiving a Storage Device (18) as originating from the Pickup/Delivery Agent (12) and the said second message is recognized by the receiving a Storage Device (18) as not originating from the Pickup/Delivery Agent (12)(Para. 0039; 0051);
(claim 9) when the message is recognized by the receiving a Storage Device (18) as originating from the Pickup/Delivery Agent (12), a default action is carried out (Para. 0051, signal sent to open and optionally unlock the delivery box, 18);
(claim 12) at least one of the first message and the second message includes: 
an identity of the Pickup/Delivery Agent (12)(Para. 0051), 
an identity of the Storage Device (18)(Para. 0039; 0055), 
a fingerprint, 
a voiceprint, 
a retinal scan, 
a photograph, 
a login (Para. 0046, see private or public key), 
a password (Para. 0046, see private or public key), and 
a unique signal that identifies at least one of the Pickup/Delivery Agent (12) and the Storage Device (18)(Para. 0039; 0051, see “beacon signals”); 
(claim 14) a Message identifying a Storage Device (18)(Fig. 1) also includes: 
a code that is sent to the Storage Device (18) in order to unlock the Storage Device (18)(Para. 0071-0072); 
a time period during which the Pickup/Delivery Agent unlocks the Storage Device (Para. 0046); 
a flag signifying whether or not the Pickup/Delivery Agent is enabled to unlock the Storage Device more than once using the same code; and 
a flag signifying whether or not the Pickup/Delivery Agent is enabled to unlock the Storage Device more than once within the specified time period.
Natarajan does not expressly disclose: the Storage Device is relocked after a period of time, and, on being relocked, being unavailable to be opened by any Pickup/Delivery Agent until a second message is received.
Romanucci teaches: the Storage Device (10)(Fig. 1-2) is relocked after a period of time (Col. 6, lines 3-13), and, on being relocked, being unavailable to be opened by any Pickup/Delivery Agent (agent for parcel delivery service, which includes drones, or people) until a second message is received (Col. 6, lines 3-13), for the purpose of providing an improved smart parcel safe, that can sync with a mobile device or a delivery service smart device to remotely control functions, thereby providing efficient, secure deliveries of items (Col. 1, lines 15-45).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Natarajan so that the Storage Device is relocked after a period of time, as taught in Romanucci for the purpose of providing an improved smart parcel safe, that can sync with a mobile device or a delivery service smart device to remotely control functions, thereby providing efficient, secure deliveries of items.

Claim 5 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Romanucci.  Relative to claim 5, Natarajan discloses all claim limitations mentioned above, including: the Storage Device (18)(Fig. 1) performs sends an acknowledgement message and an acknowledgement action in response to the contacting by the Pickup/Delivery Agent (12)(Para. 0051, see for instance, notification of communication established between the UAV and the delivery box, 18).
Natarajan in view of Romanucci does not expressly disclose: 
when the acknowledgement message is not received or an acknowledgement action is not detected by Pickup/Delivery Agent within a time period, the time period being: a time period stored in the Pickup/Delivery Agent; a time period determined by the Pickup/Delivery Agent; a time period stored in the Server; a time period determined the Server; the Pickup/Delivery Agent uses at least one second protocol to contact the Storage Device as a reattempt, and said reattempt operating the Storage Device.
Natarajan in view of Romanucci suggests: when the acknowledgement message is not received or an acknowledgement action is not detected by Pickup/Delivery Agent within a time period, such as: a time period stored in the Pickup/Delivery Agent; a time period determined by the Pickup/Delivery Agent; a time period stored in the Server; a time period determined the Server, the Pickup/Delivery Agent uses at least one second protocol to contact the Storage Device as a reattempt to operate the Storage Device, as an obvious matter of design choice.  
In Natarajan, the UAV (12) attempts to communicate with a destination delivery box, 18, as the UAV approaches the delivery box (18) to successfully deliver a package to the delivery box (18).  If the delivery box (18) is not responding to the signals from the UAV (12), or is not communicating with the UAV (12), the UAV (12) may be out of range, or there may be a problem with the connection, such as WiFi, or Bluetooth connection (Para. 0051; 0068).  
Natarajan can be modified so that the Pickup/Delivery Agent (UAV, 12) attempts to contact with Storage Device (delivery box, 18) again, until the Storage Device (delivery box, 18) connects and responds to the signals from the Pickup/Delivery Agent (12) for a period of time as an obvious matter of design choice to ensure customer satisfaction and eliminate unwanted travel of the Pickup/Device Agent (UAV, 12).  This is especially useful if a connection using WiFi or Bluetooth communication is faulty.  
It is also obvious to reattempt to contact or establish a connection between the UAV (12) and the delivery box (18) for a period of time designated by the Pickup/Delivery Agent or server, as an obvious matter of design choice to ensure successful deliveries, and reduce unwanted delays (See MPEP §2144.04 (V)(E: Making Continuous). The method of reattempting to contact the delivery device (18) by a UAV (12) if the delivery device (18) is not responsive is well-known in the art (MPEP §2144.03)  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Natarajan in view of Romanucci, so that when the acknowledgement message is not received or an acknowledgement action is not detected by Pickup/Delivery Agent within a time period, the Pickup/Delivery Agent uses a second protocol to contact the Storage Device as a reattempt to operate the Storage Device, as an obvious matter of design choice to ensure successful deliveries, improve customer satisfaction, and reduce delays.  See MPEP §2144.04 (V)(E: Making continuous).  

Claims 13 and 15 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view or Romanucci as applied to claim 1 above, and further in view of Farris et al (US PG. Pub. 2016/0033966).  Relative to claims 13 and 15, Natarajan in view or Romanucci discloses all claim limitations mentioned above, but does not expressly disclose: 
(claim 13) the contacting comprises a phone call by the Pickup/Delivery Agent to the Storage Device, and the phone call is answered by the Storage Device and no action is taken, and action is taken only when: 
a spoken command associated with said action, 
a specific sound associated with said action, or 
a DTMF tone is transmitted by at least one of a Pickup/Delivery Agent, a Storage Device Owner and a Storage Device User;  
(claim 15) a delivery confirmation message is sent by the Storage Device (202) and the delivery confirmation message includes: 
a picture, a video, a physical measure, or a temporal measure.
Farris teaches: the contacting comprises a phone call (included with application on mobile phone) by the Pickup/Delivery Agent (delivery service with drone, 126) to the Storage Device (202) and the phone call is answered by the Storage Device (202) and no action is taken, and action is taken only when: 
a spoken command associated with said action (voice recognition; Para. 0061),  
a specific sound associated with said action (voice recognition; Para. 0061), or 
a DTMF tone is transmitted by at least one of a Pickup/Delivery Agent, a Storage Device Owner and a Storage Device User (see for instance, touchpad, smartphone includes touchscreen for pushing number codes through phone; Para. 0061; 0033-0034); and
a delivery confirmation message is sent by the Storage Device (202) and the delivery confirmation includes: a picture, a video, a physical measure, or a temporal measure (Para. 0050, imaging device, such as a camera, may record delivery).
Farris teaches: the contacting comprises a phone call, and the delivery confirmation message sent by the Storage Device as described above, for the purpose of providing a drone delivery system and method for autonomous control of a drone, that securely and accurately facilitates the delivery and/or pickup of parcels at a designated location, and that minimizes risks of collisions (Para. 0002; 0007; 0009-0010).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Natarajan in view of Romanucci, with the contacting comprises a phone call, and the delivery confirmation message sent by the Storage Device as taught in Farris, for the purpose of providing a drone delivery system and method for autonomous control of a drone, that securely and accurately facilitates the delivery and/or pickup of parcels at a designated location, and that minimizes risks of collisions.


Claim 3 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Obaidi (US PG. Pub. 2017/0090484).  Relative to claim 3, Natarajan discloses all claim limitations mentioned above, but does not expressly disclose: the choice of unmanned vehicle includes: a specific type of the unmanned vehicle; a specific model of the unmanned vehicle; and a specific vehicle.
Obaidi teaches: the choice of unmanned vehicle includes: a specific type of the unmanned vehicle (Para. 0051; 0028); a specific model of the unmanned vehicle (Para. 0029; 0025); and a specific vehicle (Para. 0051), for the purpose of providing an improved method for picking and delivering packages from one location to another using a courier service, that is faster, more personal, and requires less human involvement thereby decreasing costs and damage (Para. 0001-0002).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Natarajan with the: choice of unmanned vehicle includes: a specific type of the unmanned vehicle, specific model, or specific vehicle, as taught in Obaidi, for the purpose of providing an improved method for picking and delivering packages from one location to another using a courier service, that is faster, more personal, and requires less human involvement thereby decreasing costs and damage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/           Primary Examiner, Art Unit 3655